Citation Nr: 1243687	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression, psychosis, cognitive disorder, and dementia. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976 and from August 1977 to March 1985.  The Veteran had additional service in the reserves including a 49 day period of Active Duty Training (ADT) beginning in February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Atlanta, Georgia, RO, which has certified the case for appellate review.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

Although a now final July 2001 rating decision denied service connection for PTSD, the Veteran's present service connection claim for depression is a claim for benefits based on a different diagnosis; therefore, the Board finds that the new and material requirements of 38 U.S.C.A. § 7104(b) are not for application in present matter.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.  As such, the Board has recharacterized the issue as indicated above.


FINDINGS OF FACT

1.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current depression with psychosis, cognitive disorder, and dementia is due to service.

2.  The Veteran is service-connected for bilateral hearing loss, currently evaluated as 50 percent disabling; tinea pedis with onychomycosis and plantar warts, currently evaluated as 30 percent disabling; recurrent calluses of both feet, currently evaluated as 10 percent disabling; tinnitus, currently evaluated as 10 percent disabling; residuals of unilateral mandibular fracture of the left side with no loss of teeth, currently evaluated as 10 percent disabling; right elbow degenerative joint disease, currently evaluated as 10 percent disabling; and left elbow degenerative joint disease, currently evaluated as 10 percent disabling; for a combined disability rating of 80 percent. 

3.  The evidence shows that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Depression with psychosis, cognitive disorder, and dementia was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). 

The Court has clarified that the language of 38 U.S.C.A, §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, psychosis, cognitive disorder, and dementia.  The Veteran contends that his psychiatric disorder is due to a motor vehicle accident in service.

Service treatment records reveal that the Veteran complained of nerves in May 1978.  Subjectively the Veteran reported that he could not control himself and that he hated big crowds.  Service treatment records reveal that the Veteran was in an automobile accident in March 1987.  The Veteran reported that he was seen shortly afterwards at a civilian hospital where they took X-rays and then released him without treatment.  The Veteran was seen in a military clinic the next day and treated for a mandibular fracture.   

In February 1995 the Veteran reported that he was unconscious for 25 minutes after the accident. 

In September 2006 the Veteran was noted to have a prior diagnosis of depression with psychosis.  The Veteran was diagnosed with psychosis not otherwise specified (NOS), rule out personality change with paranoia versus schizophrenia, and alcohol dependence in early full remission.  The Veteran was admitted for treatment.

In another VA treatment note dated in September 2006 the Veteran was noted to have been treated by VA in 1998 for sleep issues and for depression with psychosis.  The Veteran was diagnosed with depression NOS with psychotic features.  

In another VA treatment note dated in September 2006 the Veteran was diagnosed with psychosis NOS, rule out schizophrenia PT, substance induced psychotic disorder, psychosis 2/2 brain trauma, depression NOS, rule out major depressive disorder with psychosis, THC abuse, alcohol dependence in early remission, and nicotine dependence.  

The Veteran was discharged from treatment in September 2006 with a diagnosis of psychosis NOS, rule out substance induced psychotic disorder, psychosis 2/2 brain trauma, rule out delusional disorder, depression NOS, rule out major depressive disorder with psychosis, THC abuse, alcohol dependence in early remission, and nicotine dependence.

In January 2007 the Veteran was diagnosed with dementia due to head injury.

In a statement submitted by at VA physician in January 2007, the Veteran was noted to be totally and permanently unable to sustain gainful employment due to his cognitive deficits and psychosis.  

The Veteran was afforded a VA Compensation and Pension (C&P) examination in February 2007.  The Veteran reported that after an accident in service he became depressed and that things became worse when he started hearing and seeing things.  The Veteran indicated sleep walking, memory problems, ringing in the ears, visual hallucinations, difficulty maintaining a job, sadness, and frustration.  His symptoms were reported to be constant.  The effect of the symptoms was reported to be inability to keep a job.  After discussion of the Veteran's military history and examination, the Veteran was diagnosed with alcohol dependence.  The examiner rendered the opinion that the Veteran's depression was most probably due to his polysubstance abuse.  

In October 2007 the Veteran underwent a private evaluation.  The Veteran reported that he started to have psychological symptoms after an accident in 1987.  He stated that he was involved in a motor vehicle accident at Fort Lewis in which his car was struck and flipped approximately four times.  He indicated that he lost consciousness.  The Veteran stated that since the accident he had experienced problems with his memory, "seeing things that wasn't there, couldn't remember things like I supposed to, sometimes I still see things."  After examination the Veteran was diagnosed with cognitive disorder NOS, depressive disorder NOS, rule out psychotic disorder NOS, alcohol abuse (by history), and rule out malingering.  The evaluator indicated that inconsistencies in the Veteran's self-report called into question the reliability of the information obtained.  However the evaluator noted that based upon the available information including records reviewed, behavioral observations, and current assessment results the claimant was being provisionally diagnosed with cognitive disorder NOS and borderline intellectual functioning.  The evaluator also indicated that the Veteran appeared to meet the criteria for depressive disorder NOS and alcohol abuse by history.  It was noted that the current assessment suggested that the Veteran had multiple cognitive deficits; however, the results were noted to underestimate the Veteran's actual ability.  

The evaluator continued to report that the Veteran appeared to experience difficulty in several areas including attention, concentration, sustained focus, memory, and organizing and completing tasks.  The evaluator opined that the Veteran was likely to have significant difficulty attending to, remembering, and following through with complex work-related instructions/directions, maintaining adequate pace, meeting required production norms, maintaining a consistent schedule, and interacting with others including coworkers, supervisors, and the general public in a competitive work environment in a consistent, predictable manner.  The Veteran was also noted to likely have significant difficulty managing stress and adjusting to frequent changes in his routine or schedule.  

A VA treatment note dated in October 2007 indicated that the Veteran was diagnosed with depression NOS without psychotic features, cognitive disorder secondary to head trauma, rule out malingering, and cannabis dependence.

In July 2009 the Veteran underwent a private examination.  The Veteran reported that he had a motor vehicle accident with loss of consciousness in 1987 while in the Reserves.  It was noted that the Veteran had facial injury with impairment of memory due to the motor vehicle accident.  The Veteran was noted to have been diagnosed with dementia due to head injury by a VA neuropsychologist in 2006.  The Veteran was noted to have been diagnosed with PTSD after the motor vehicle accident and was subsequently treated for a memory problem with a medication.  The examiner noted that after the Veteran was discharged from the military he worked but the last time he worked was 2006 and that he was not able to sustain a job due to all of his physical problems, depression and memory problem.  The Veteran was noted to have been depressed due to not being able to work and not able to contribute, and that it frustrated him to not be able to work.  The Veteran endorsed symptoms of depression, PTSD, and questionable hallucinations.  After examination the Veteran was diagnosed with major depressive disorder, moderate, and cognitive disorder.  The provider indicated that the Veteran's current condition of depression and cognitive problem significantly affected his work performance and level of function.  It was further noted that his depression and cognitive problem stem from physical injury in service.

In November 2009 the Veteran was diagnosed with depression with psychosis, no overt psychosis, but overtly angry and demanding of his wishes, little ability to hear the concerns of the clinicians, dementia secondary to head trauma, mild, unchanged, THC and alcohol dependence in remission, and tobacco abuse.  

In February 2010 and October 2010 the Veteran was diagnosed with depression with psychosis, no overt psychosis, dementia secondary to head trauma, mild, unchanged, and THC and alcohol dependence in remission.  

In December 2010 the Veteran was afforded a VA medical examination.  The Veteran reported that in the military reserves, he suffered a motor vehicle accident that caused cognitive impairments.  He reported that he has had trouble maintaining relationships and employment since this time.  The Veteran reported that he began feeling hopeless and tearful when he realized how his life had changed due to his impairments.  The Veteran indicated that he continued to feel depression as a result of difficulty adjusting to his limitations. 

The examiner thoroughly discussed the Veteran's history and after examination diagnosed the Veteran with depression and dementia.  The dementia was noted to be due to head trauma, per report.  

The examiner rendered the opinion that the Veteran's dementia was more likely than not caused by his motor vehicle accident.  The examiner stated that the Veteran's depressive symptoms seemed related solely to his decline in functioning following the accident.  However, the Veteran was also noted to be depressed about his artery problems and general "lot in life."  The examiner rendered the opinion that it is at least as likely as not that the Veteran's depression is secondary to his dementia/motor vehicle accident.  

A private opinion dated in February 2011 indicated that the Veteran was diagnosed with depressive disorder with psychosis, mild cognitive impairment secondary to head trauma, and substance abuse in remission.  

In November 2011 the Veteran was afforded a VA traumatic brain injury examination.  The Veteran indicated that he was in a motor vehicle accident in 1987 and that he sustained a head injury.  He reported that he was in a coma for a couple of hours.  He indicated that he had a hematoma on the side of his face.  He stayed inpatient for two to three days.  He was not sure.  He returned to work at the VA hospital after his discharge.

The Board finds that entitlement to service connection for depression with psychosis, cognitive disorder, and dementia is warranted.  Service treatment records reveal that the Veteran was injured in an automobile accident in March 1987.  Post service treatment records reveal that the Veteran has been diagnosed with depression, cognitive disorder, and dementia.  Although after examination in February 2007 the Veteran's depression was noted to be most probably due to his polysubstance abuse, after evaluation in July 2009 the Veteran's depression and cognitive disorder were found to be due to physical injuries in service.  After examination in December 2010 the Veteran's dementia and depression were related to the Veteran's trauma in service.  In addition, the Veteran has been diagnosed with psychosis and depression with psychosis.  In September 2006 it was noted that the Veteran's psychosis was secondary to brain trauma.  As the evidence is at least in equipoise regarding the etiology of the Veteran's depression, psychosis, cognitive disorder, and dementia, entitlement to service connection for depression with psychosis, cognitive disorder, and dementia is granted.  

III.  TDIU

The Veteran claims that he is unable to work due to his service-connected disabilities and that a grant of TDIU is, therefore, warranted.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) . Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2012) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Service connection is in effect for bilateral hearing loss, currently evaluated as 50 percent disabling; tinea pedis with onychomycosis and plantar warts, currently evaluated as 30 percent disabling; recurrent calluses of both feet, currently evaluated as 10 percent disabling; tinnitus, currently evaluated as 10 percent disabling; residuals of unilateral mandibular fracture of the left side with no loss of teeth, currently evaluated as 10 percent disabling; right elbow degenerative joint disease, currently evaluated as 10 percent disabling; and left elbow degenerative joint disease, currently evaluated as 10 percent disabling; for a combined disability rating of 80 percent.  As the Veteran has one disability rated at 50 percent and a combined rating 80 percent the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).

As noted above, in a statement submitted by at VA physician in January 2007, the Veteran was noted to be totally and permanently unable to sustain gainful employment due to his cognitive deficits and psychosis.  

In October 2007 it was noted that the Veteran appeared to experience difficulty in several areas including attention, concentration, sustained focus, memory, and organizing and completing tasks.  The evaluator opined that the Veteran was likely to have significant difficulty attending to, remembering, and following through with complex work-related instructions/directions, maintaining adequate pace, meeting required production norms, maintaining a consistent schedule, and interacting with others including coworkers, supervisors, and the general public in a competitive work environment in a consistent, predictable manner.  He was also noted to likely have significant difficulty managing stress and adjusting to frequent changes in his routine or schedule.  

In July 2009 it was reported that the Veteran's current condition of depression and cognitive problem significantly affects his work performance and level of function.

As the Board above grants entitlement to service connection for depression with psychosis, cognitive disorder and dementia, and as it has been noted that the Veteran is unemployable due to these disabilities, entitlement to a TDIU is granted.


ORDER


Service connection for depression with psychosis, cognitive disorder, and dementia is granted.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


